DETAILED ACTION
Claim Objections
Claims 1-30 are objected to because of the following informalities:  “jewellery” is misspelled.  In claim 27, line 10, there is a typo in “the pin ocomprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “in particular a diamond” is indefinite.  It is not clear if a diamond is being claimed.  In line 5, “the side of the pavilion” lacks antecedence.  In line 8, “the girdle” lacks antecedence.  In line 9, “the stone” lacks antecedence.  In line 12, “each facet lacks antecedence.  The phrase “dug into it” is misdescriptive.  The groove is formed into the diamond with a cutting sawing or by grinding—not by digging.
Claim 2, line 1, “the girdle” lacks antecedence.
Claim 3, line 2, “each facet” and “the associated groove” lack antecedence.  “its ends”  lacks antecedence.  In line 3, “the facet” lacks antecedence.
Claim 4, line 2, “the bottom” lacks antecedence.

Claim 7, line 2, “the bottom” lacks antecedence.
Claim 8, line 2, “the stone” lacks antecedence.
Claim 10, line 2, “the facets” and “the circumference” lack antecedence.
Claim 11, line 2, “the facets” and “the axial height” lack antecedence.
Claim 12, line 2, “the facets” lack antecedence.  Line 3, “the pairs” lack antecedence.  Line 4, “preferably distributed” is indefinite.  It is not clear if the pairs of neighboring facets are limited to being evenly around the axis.
Claim 13, line 2, “each pair of facets” lacks antecedence.  Line 3, “the foot of the at least one other pair of claws” and “the at least one other pair of claws” lack antecedence.  
Claim 14, “the other claws” lack antecedence.
Claim 15, “each abovementioned stone” lacks antecedence.  “the claws associated with this stone”  and “this stone” lacks antecedence.
Claim 17, line 2, “the claws associated with one and the same stone” and ”the same stone” lack antecedence. Line 3, “the direction” and in line 4, “the associated jaws” lack antecedence.
Claim 18, “the girdles” and “the neighbor[u]ing stones” lack antecedence.
Claim 19, line 2, “the points of contact” lacks antecedence.
Claim 20, line 3, “successive claws associate with one and the same stone” lacks antecedence.  “the same stone” lacks antecedence.  Line 4, “the stone” lacks antecedence.  The limitation “in particular in each such space” is indefinite as to whether or not the claim is limited to such space.  “each such space” lacks antecedence.

Claim 22, “the cutting” lacks antecedence.
Claim 23, “the periphery of the stone” lacks antecedence. “its full circumference” lacks antecedence and is indefinite.  What does “its” refer to?
Claim 24, “the grooves” lack antecedence.
Claim 26, “its edge” lacks antecedence and is indefinite.  What does “its” refer to?
Claim 27, the phrase “in particular a diamond” is indefinite.  It is not clear if a diamond is being claimed.  The phrase “dug into it” is misdescriptive.  The groove is formed into the diamond with a cutting sawing or by grinding—not by digging.
Claim 29, line 2, “the two claws”,  “the same pair”, “the foot” and “the at least one other pair” lack antecedence.
Claim 30, line 1, “the pin” lacks antecedence. Line 2, “it” is indefinite.  What does “it” refer to?  “spaces” and “successive claws” lack antecedence.  The limitation “in particular belonging to two different pairs” and “in particular a tab” are indefinite.  It is not clear that the limitations following “in particular” are part of the claimed structure of the claim.  Line 4, “the base” and in line 5, “said successive claws” lack antecedence.
Allowable Subject Matter
Claims 1, 21 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20, 22-26 and 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677